FILED
                             NOT FOR PUBLICATION                            OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD E. WALTON,                                 No. 11-17480

               Plaintiff - Appellant,             D.C. No. 2:09-cv-00479-GEB-
                                                  EFB
  v.

J. BUTLER; et al.,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ronald E. Walton, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment and due process violations. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Walton’s

deliberate indifference claim because Walton failed to raise a genuine dispute of

material fact as to whether defendants were aware of a risk to his safety. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (to state a claim for deliberate

indifference, “the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference”).

      The district court properly granted summary judgment on Walton’s due

process claim because Walton failed to raise a genuine dispute of material fact as

to whether he was improperly denied procedural protections during his rules

violation hearing. See Wolff v. McDonnell, 418 U.S. 539, 570 (1974) (explaining

circumstances where a prisoner might be entitled to assistance during disciplinary

hearings).

      Walton’s contentions concerning retaliation are unpersuasive.

      AFFIRMED.




                                          2                                      11-17480